NETERER, District Judge.
This appeal is from a judgment of conviction on three counts of the same indictment in the Coates Case (C. C. A.) 59 F.(2d) 173, just decided, charging, in count 1, a conspiracy to violate the National Prohibition Act; count 2, possession of “one still and distilling apparatus set up on the Foss Ranch”; and count 4, possessing certain property and apparatus designed and intended for the manufacture of intoxicating liquors for beverage purposes, and describing the items composing the illegal apparatus, together with twenty-five gallons of mash.
The' sufficiency of the indictment is challenged and lack of evidence urged. It is admitted that appellant agreed to raise $1,-500 fór the illicit enterprise, and there is testimony that he raised a part of this sum. By these acts he became a member of the conspiracy, irrespective of other evidence tending to such fact. The possession of the distilling apparatus,- confessedly in the possession of his coeonspirators, was his possession.
The errors claimed were all considered and denied in Coates v. United States (C. C. A.) 59 F.(2d) 173, just decided, and on what was there said and herein the judgment is affirmed.